698 S.E.2d 664 (2010)
STATE of North Carolina
v.
Jason Wayne HURST.
No. 363A04-2.
Supreme Court of North Carolina.
June 16, 2010.
Valerie B. Spalding, Special Deputy Attorney General, for State of NC.
Robert H. Hale, Jr., Daniel James Dolan, for Jason Wayne Hurst.

ORDER
Upon consideration of the petition filed by Defendant on the 22nd of June 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Randolph County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 16th of June 2010."